DISMISSED and Opinion Filed February 7, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00888-CV
                               No. 05-21-00889-CV
                               No. 05-21-00890-CV

                    IN RE RAYMOND D. ALLEN, Relator

        Original Proceedings from the Criminal District Court No. 2
                           Dallas County, Texas
    Trial Court Cause Nos. F21-75901-QI, F21-75902-QI & F21-58591-HI

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Smith
      Kenneth Arnez Davis El, purporting to act as “next best friend” on behalf of

Raymond D. Allen, has filed an original petition for writ of habeas corpus

contending Allen is being detained illegally.

      There is no showing that Davis El is an attorney or would be authorized to file

a petition on Allen’s behalf. See TEX. GOV’T CODE ANN. § 81.102 (limiting the

practice of law to persons admitted to the state bar and those permitted by supreme

court rules); TEX. R. CIV. P. 44 (permitting next friend to represent “[m]inors,

lunatics, idiots, or persons non compos mentis who have no legal guardian” under

certain conditions); Martin v Commercial Metals Co., 138 S.W.3d 619, 622 (Tex.
App.—Dallas 2004, no pet.) (rule 44 does not grant unlicensed individuals authority

to practice law under auspices of “next friend.”).

      Moreover, the Court has no jurisdiction to consider an original petition for

writ of habeas corpus arising in a criminal case. See TEX. CODE CRIM. PROC. ANN.

art. 11.05; TEX. GOV’T CODE ANN. § 22.221(d); In re Spriggs, 528 S.W.3d 234, 236

(Tex. App.—Amarillo 2017, orig. proceeding); In re Ayers, 515 S.W.3d 356, 356–

57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

      Accordingly, we dismiss the petition for want of jurisdiction.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE
210888F.P05




                                        –2–